Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 7-21 are pending.
Claims 7-21 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6,7,10 of copending Application No. 16464157 in view of Motorola resource allocation for short PUCCH (3GPP TSG RAN WG1 Meeting #88bis).
This is a provisional nonstatutory double patenting rejection.





Instant application 16609434: claim 7
Co-pending application 16464157 Claim 6
A terminal 
A user terminal
a transmitter that transmits uplink control information in an uplink control channel;
a transmitter that transmits uplink control information on an uplink control channel;
and a processor that uses either
and a controller
a first uplink control channel format using a cyclic shift that depends on the uplink control information
wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information,
a second uplink control channel format not using the cyclic shift that depends on the uplink control information,
and the second uplink control channel format does not use a cyclic shift that depends on the uplink control information.
to transmit the uplink control information, based on a number of bits of the uplink control information and a type of the uplink control information.
that bases the transmission of the uplink control information on a number of symbols of the uplink control channel,


Rationales : From the above claim comparison, one can see that claim 7 of the instant application are not identical, but is not patentably distinct as those in claim 6 of 
Co-pending application 16464157 does not teach transmission based on the type of uplink control information.
However Motorola from a similar field of endeavor teaches transmission based on the type of uplink control information (Motorola page 1 and 2, short PUCCH formats and resource allocation and format 1/1a/1b and format 2/2a/2b which is based on a UCI type see also table 1).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Motorola and the teaching of 16464157 to decide PUCCH format based on UCI type. Because Motorola teaches a method for reducing latency for low latency services by selecting the appropriate PUCCH format thus reducing interference and providing spectrum efficiency (Motorola 4. selection between long PUCCH and short PUCCH).








Instant application 16609434: claim 13
Co-pending application 16464157 Claim 10
radio communication method for a terminal,
A radio communication method for a user terminal,
transmitting uplink control information in an uplink control channel;
transmitting uplink control information on an uplink control channel;
and using either
wherein the transmission of the uplink control information uses one of a first uplink control channel format and a second uplink control channel format,
a first uplink control channel format using a cyclic shift that depends on the uplink control information
and wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information,
a second uplink control channel format not using the cyclic shift that depends on the uplink control information,
and the second uplink control channel format does not use a cyclic shift that depends on the uplink control information.
to transmit the uplink control information, based on a number of bits of the uplink control information and a type of the uplink control information.
transmitting uplink control information on an uplink control channel; and basing the transmission of the uplink control information on a number of symbols of the uplink control channel,


Rationales : From the above claim comparison, one can see that claim 13 of the instant application are not identical, but is not patentably distinct as those in claim 10 of the co-pending application .157.There is mere differences between the claims depicted in the bolded words. The difference appears to be using different wording but meaning is the same and it is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.
Co-pending application 16464157 does not teach to transmit the uplink control information based on a type of the uplink control information
However Motorola from a similar field of endeavor teaches  to transmit the uplink control information based on a type of the uplink control information(Motorola page 1 and 2 , short PUCCH formats and resource allocation and format 1/1a/1b and format 2/2a/2b which is based on a UCI type see also table 1) .
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Motorola and the combined teaching of Papasakellariou and Intel to decide PUCCH format based on UCI type. Because Motorola teaches a method for reducing latency for low latency services by selecting the appropriate PUCCH format thus reducing interference and providing spectrum efficiency (Motorola 4. selection between long PUCCH and short PUCCH)
Claim 7,13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6,7,10 of copending Application No. 16464157.
This is a provisional nonstatutory double patenting rejection.

Co-pending application 16482993 Claim 7
A terminal 
A terminal
a transmitter that transmits uplink control information in an uplink control channel;
a transmitter that transmits uplink control information on an uplink control channel;
and a processor 
and a processor
that uses either
in the transmission of the uplink control information, one of a first uplink control channel format or a second uplink control channel format based on a number of bits of the uplink control information,
a first uplink control channel format using a cyclic shift that depends on the uplink control information
wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information,
a second uplink control channel format not using the cyclic shift that depends on the uplink control information,
and the second uplink control channel format is used for transmission of the uplink control information and a demodulation reference signals
to transmit the uplink control information, based on a number of bits of the uplink control information and a type of the uplink control information.
a transmitter that transmits uplink control information on an uplink control channel based on a number of bits of the uplink control information.

Rationales : From the above claim comparison, one can see that claim 7 of the instant application are not identical, but is not patentably distinct as those in claim 7 of the co-pending application .993.There is mere differences between the claims depicted in the bolded words. The difference appears to be using different wording but meaning is the same and it is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.
Co-pending application 16482993 does not teach to transmit the uplink control information based on a type of the uplink control information
However Motorola from a similar field of endeavor teaches  to transmit the uplink control information based on a type of the uplink control information(Motorola page 1 and 2 , short PUCCH formats and resource allocation and format 1/1a/1b and format 2/2a/2b which is based on a UCI type see also table 1) .
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Motorola and the combined teaching of Papasakellariou and Intel to decide PUCCH format based on UCI type. Because Motorola teaches a method for reducing latency for low latency services by selecting the appropriate PUCCH format thus reducing interference and providing spectrum efficiency (Motorola 4. selection between long PUCCH and short PUCCH)






Co-pending application 16482993 Claim 13
A radio communication method for a terminal
A radio communication method for a terminal
a transmitter that transmits uplink control information in an uplink control channel;
a transmitter that transmits uplink control information on an uplink control channel;
and a processor 
and a processor
that uses either
in the transmission of the uplink control information, one of a first uplink control channel format or a second uplink control channel format based on a number of bits of the uplink control information,
a first uplink control channel format using a cyclic shift that depends on the uplink control information
wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information,
a second uplink control channel format not using the cyclic shift that depends on the uplink control information,
and the second uplink control channel format is used for transmission of the uplink control information and a demodulation reference signals
to transmit the uplink control information, based on a number of bits of the uplink 



Rationales : From the above claim comparison, one can see that claim 13 of the instant application are not identical, but is not patentably distinct as those in claim 13 of the co-pending application .993.There is mere differences between the claims depicted in the bolded words. The difference appears to be using different wording but meaning is the same and it is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.
Co-pending application 16482993 does not teach to transmit the uplink control information based on a type of the uplink control information
However Motorola from a similar field of endeavor teaches  to transmit the uplink control information based on a type of the uplink control information(Motorola page 1 and 2 , short PUCCH formats and resource allocation and format 1/1a/1b and format 2/2a/2b which is based on a UCI type see also table 1) .
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Motorola and the combined teaching of Papasakellariou and Intel to decide PUCCH format based on UCI type. Because Motorola teaches a method for reducing latency for low latency services by selecting the appropriate PUCCH format thus reducing interference and providing spectrum efficiency (Motorola 4. selection between long PUCCH and short PUCCH).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US-PG-PUB 2020/0092876 A1) in view of Motorola mobility resource allocation for short PUCCH R1-1705554 hereinafter Motorola.

The application is about a method for reducing overhead in DMRS based and sequence based transmission by using different PUCCH format and is shown in fig. 5 

    PNG
    media_image1.png
    908
    604
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    973
    626
    media_image2.png
    Greyscale




As to claim 7.  A terminal comprising (Cho fig.15, 1510 a Ue and fig.16 a Ue and [0082]):
a transmitter (Cho fig.19 antennae and [0125] an interface to send and receive data) that transmits uplink control information in an uplink control channel (Cho fig. 15 and 1510 and [0082] UCI being transmitted in PUCCH); and 	
a processor (Cho Fig.19 a processor and memory) that uses either
a first uplink control channel format that depends on the uplink control information (Cho fig.15, 1530 a short PUCCH format i.e. first format being used see also [0082] sPUCCH format being used conditionally and see also [0032] [0033] short PUCCH design which depend on number of HARQ-ACK bits and payload or type of UCI and [0031]-[0033] short PUCCH carrying 1-2 requiring high reliability and require cyclic shift) or
a second uplink control channel format that depends on the uplink control information(Cho fig.15, 1540 a long PUCCH format i.e. 2nd format being used see also [0082] long PUCCH format being used conditionally and [0062] [0063] multiple of PUCCH format which depends on number UCI payload such CSI, HARQ-ACK, SR or beam information (BI)),
to transmit the uplink control information, based on a number of bits of the uplink control information and a type of the uplink control information (Cho fig. 15, 1550 [0082] transmission of PUCCH either long PUCCH or short PUCCH taking place and the short PUCCH and long PUCCH both depends on a number of bits and a UCI type see also [0032] [0033]).

However Motorola from a similar field of endeavor teaches (examiner notes that the difference between the two format is made base on a whether sequence based transmission or DMRS based transmission is required and in the case of sequence based transmission high reliability is required therefore cyclic shift is being used and for DMRS based transmission no CSI is required see [0045] [0028] code resources can be OCC or cyclic shift therefore Motorola teaches PUCCH format using the cyclic shift and PUCCH format not using the cyclic shift (PUCCH format 1 and 2 whereas one as 1 or 2 bits requiring CSI and the other one is more than 2 bits for which DMRS based transmission is used and no CSI is required Motorola table 1 ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Motorola and the teaching of Cho to decide PUCCH format based on UCI type. Because Motorola teaches a method for reducing latency for low latency services by selecting the appropriate PUCCH format thus reducing interference and providing spectrum efficiency (Motorola 4. selection between long PUCCH and short PUCCH).

As to claim 8.   The combination of Cho and Motorola teaches all the limitations of parent claim 7,
	Cho teaches wherein the processor controls the transmission of the uplink control information, which includes Hybrid Automatic Repeat request-Acknowledge (Cho [0033] 1 or 2 bits HARQ-ACK).

As to claim 9.   The combination of Cho and Motorola teaches all the limitations of parent claim 7,
	Cho teaches wherein the processor controls the transmission of the uplink control information, which includes Channel State Information (CSI) and is in more than 2 bits, by using the second uplink control channel format (Cho [0061] [0062] fig. 7 number of bits more than 2 see also [0050]).

As to claim 10.     The combination of Cho and Motorola teaches all the limitations of parent claim 8,
	Cho teaches  wherein the processor controls the transmission of the uplink control information, which includes the HARQ-ACK in 2bits or less and includes a positive Scheduling Request (SR) or a negative SR, by using the first uplink control channel format (Cho [0059] PUCCH carrying a I bit SR).

As to claim 11.    The combination of Cho and Motorola teaches all the limitations of parent claim 7,
	Cho teaches   wherein the processor configures the cyclic shift to vary depending on a symbol (Cho [0069] PUCCH transmission in combination with frequency hopping and different cyclic shift being used for PUCCH transmission [0043] different cyclic shift being mapped to HARQ and DMRS).

As to claim 13.   A terminal comprising (Cho fig.15, 1510 a Ue and fig.16 a Ue and [0082]):
a transmitter (Cho fig.19 antennae and [0125] an interface to send and receive data) that transmits uplink control information in an uplink control channel (Cho fig. 15 and 1510 and [0082] UCI being transmitted in PUCCH); and 	
a processor (Cho Fig.19 a processor and memory) that uses either
a first uplink control channel format that depends on the uplink control information (Cho fig.15, 1530 a short PUCCH format i.e. first format being used see also [0082] sPUCCH format being used conditionally and see also [0032] [0033] short PUCCH design which depend on number of HARQ-ACK bits and payload or type of UCI and [0031]-[0033] short PUCCH carrying 1-2 requiring high reliability and require cyclic shift) or
a second uplink control channel format that depends on the uplink control information(Cho fig.15, 1540 a long PUCCH format i.e. 2nd format being used see also [0082] long PUCCH format being used conditionally and [0062] [0063] multiple of PUCCH format which depends on number UCI payload such CSI, HARQ-ACK, SR or beam information (BI)),
to transmit the uplink control information, based on a number of bits of the uplink control information and a type of the uplink control information (Cho fig. 15, 1550 [0082] transmission of PUCCH either long PUCCH or short PUCCH taking place and the short PUCCH and long PUCCH both depends on a number of bits and a UCI type see also [0032] [0033]).

However Motorola from a similar field of endeavor teaches (examiner notes that the difference between the two format is made base on a whether sequence based transmission or DMRS based transmission is required and in the case of sequence based transmission high reliability is required therefore cyclic shift is being used and for DMRS based transmission no CSI is required see [0045] [0028] code resources can be OCC or cyclic shift therefore Motorola teaches PUCCH format using the cyclic shift and PUCCH format not using the cyclic shift (PUCCH format 1 and 2 whereas one as 1 or 2 bits requiring CSI and the other one is more than 2 bits for which DMRS based transmission is used and no CSI is required Motorola table 1 ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Motorola and the teaching of Cho to decide PUCCH format based on UCI type. Because Motorola teaches a method for reducing latency for low latency services by selecting the appropriate PUCCH format thus reducing interference and providing spectrum efficiency (Motorola 4. selection between long PUCCH and short PUCCH).





As to claim 14.  The combination of Cho and Motorola teaches all the limitations of parent claim 13,
	Cho teaches wherein the processor controls the transmission of the uplink control information, which includes Channel State Information (CSI) and is in more than 2 bits, by using the second uplink control channel format (Cho [0061] [0062] fig. 7 number of bits more than 2 see also [0050]).

As to claim 15.     The combination of Cho and Motorola teaches all the limitations of parent claim 8,
	Cho teaches   wherein the processor configures the cyclic shift to vary depending on a symbol (Cho [0069] PUCCH transmission in combination with frequency hopping and different cyclic shift being used for PUCCH transmission [0043] different cyclic shift being mapped to HARQ and DMRS).

As to claim 16.     The combination of Cho and Motorola teaches all the limitations of parent claim 9,
	Cho teaches   wherein the processor configures the cyclic shift to vary depending on a symbol (Cho [0069] PUCCH transmission in combination with frequency hopping and different cyclic shift being used for PUCCH transmission [0043] different cyclic shift being mapped to HARQ and DMRS).

As to claim 17.   The combination of Cho and Motorola teaches all the limitations of parent claim 10,
 (Cho [0043] different cyclic shift being mapped to HARQ and DMRS).

Claim 12, 18, 19 20,21is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US-PG-PUB 2020/0092876 A1) in view of Motorola mobility resource allocation for short PUCCH R1-1705554 hereinafter Motorola and in view of Hwang et al. (US-PG-PUB 2019/0036746 A1) hereinafter Hwang.

As to claim 12.   The combination of Cho and Motorola teaches all the limitation of parent claim 7,
The combination of Cho and Motorola does not teach   wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2.
However Hwang teaches wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2. (Hwang [0572] a distance of pi/2 between each symbol)
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the combined teaching of Cho and Motorola to use an interval of pi/2 between symbols to avoid interference. Because Hwang teaches for reducing inter-cell interference by (Hwang [0026]).

As to claim 18.     The combination of Cho and Motorola teaches all the limitation of parent claim 8,
The combination of Cho and Motorola does not teach   wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2.
However Hwang teaches wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2. (Hwang [0572] a distance of pi/2 between each symbol)
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the combined teaching of Cho and Motorola to use an interval of pi/2 between symbols to avoid interference. Because Hwang teaches for reducing inter-cell interference by compensating for the timing offset of DMRS sequence for multiple terminals (Hwang [0026]).

As to claim 19.     The combination of Cho and Motorola teaches all the limitation of parent claim 9,

However Hwang teaches wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2. (Hwang [0572] a distance of pi/2 between each symbol)
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the combined teaching of Cho and Motorola to use an interval of pi/2 between symbols to avoid interference. Because Hwang teaches for reducing inter-cell interference by compensating for the timing offset of DMRS sequence for multiple terminals (Hwang [0026]).

As to claim 20.     The combination of Cho and Motorola teaches all the limitation of parent claim 10,
The combination of Cho and Motorola does not teach   wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2.
However Hwang teaches wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 (Hwang [0572] a distance of pi/2 between each symbol)
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the combined teaching of Cho and Motorola to use an interval of pi/2 between symbols to avoid interference. Because Hwang teaches for reducing inter-cell interference by compensating for the timing offset of DMRS sequence for multiple terminals (Hwang [0026]).

As to claim 21.     The combination of Cho and Motorola teaches all the limitation of parent claim 11,
The combination of Cho and Motorola does not teach   wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2.
However Hwang teaches wherein when the uplink control information transmitted using the first uplink control channel format includes the HARQ-ACK in 2 bits, an interval of four cyclic shifts based on four values of the HARQ-ACK, respectively, is pi/2. (Hwang [0572] a distance of pi/2 between each symbol)
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the combined teaching of Cho and Motorola to use an interval of pi/2 between symbols to avoid interference. Because Hwang teaches for reducing inter-cell interference by (Hwang [0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VOSTER PREVAL/Examiner, Art Unit 2412               

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412